Weaver, J.
In his petition, the plaintiff claims the possession of certain farm implements -and live stock, under a bill of sale^made to him by the defendant’s husband, who is the son of plaintiff.
In her answer, the defendant alleges that, in March, 1916, she was living with her husband at their home in said county; that the property now in controversy was then held and owned by him, and was exempt from execution under the statutes of this state; that, on or about the date named, her husband deserted her and the infant child of their marriage, and removed to Colorado, leaving her in the possession and control of said exempt property; that, after said desertion, he entered into a conspiracy with the plaintiff to cheat and defraud her out of her rights in said property, and deprive her of her right to use and subject said property to the purposes of her maintenance and support, and in furtherance of such conspiracy, her husband made to his father the bill of sale under which the latter now claims title to and possession of the several items of property described in the petition. In what is called the fifth subdivision of the answer, she further alleged that the bill of sale was obtained from her husband by fraud and coercion, and without consideration.
The demurrer to the answer is to the effect that the facts pleaded constitute no defense to the plaintiff’s claim. This position .was sustained by the court -as to all of the answer except the fifth subdivision, above mentioned.
Stated briefly, the proposition asserted by the appellee is that, although the property was exempt from execution in *1195the hands of appellant’s husband, and therefore not liable to be seized and subjected to the claims of his creditors, this did not take away or limit his right as owner to sell or dispose of it; and that, in so doing, even after he had deserted his family, he did his wife no legal wrong, and she did not become thereby entitled to hold the property as against any person to whom he might transfer it.
The statutory exemptions from' executions (Code Sections 4008 et seq.) designate certain property of the debtor who is a resident of the state and head of a family. This provision is made, not for the benefit of the debtor alone, but also for the protection of the family which it is his duty to support; and this court has from the outset held it to be its duty to construe the law liberally, to effectuate the humane intent and purpose of its enactment. Generally speaking, the exempt character of the property does not destroy or interfere with the right of the debtor to sell or dispose of it, the presumption being that, so long as he remains the actual head of the family, with his wife and infant children, he will make proper provision for their support ;. or, if the property sold be necessary for their support, he will replace it. Unfortunately, however, there are some men with so little regard for their marital and parental obligations that they will desert their wives and children and leave them to carry on an unaided struggle for existence. It may perhaps be justly said that our statute has not made adequate provision for the protection of a family thus wickedly abandoned, but there has been at least some attempt to meet that need. In Code Section 4016 we find the following:
“When a debtor absconds and leaves his family, such property as is exempt to him under this chapter shall be exempt in the hands of his wife and children, or either of them.”
*1196There is another provision, whereby, if a husband abandons his wife, or is cast into prison, she may, after one year, secure an order of court, to manage, control, sell, or incumber any or all of his property upon proper showing (Code Section 3158) ; but this right has no special reference to the exempt character of such property.
Under the foregoing statutes, it has been held that a wife abandoned by her husband may not only hold the exempt property left by him in her possession against the claims of his creditors, but that she may sell it for the support of herself and family, and vest the purchaser with a good title thereto. Rawson v. Spangler, 62 Iowa 59; Waugh v. Bridgeford, 69 Iowa 384. These decisions have stood unchallenged nearly 40 years, and, unless we are prepared now to overrule them, they are to be regarded” as reflecting the established law of this state. It is true that, in each of these cas.es, the party against whom the decision was made was a creditor of the husband; but the issue was between the creditor and the person who had bought the property from the deserted wife, and the question tried and decided was whether such sale had the effect to vest the purchaser with title, and this was answered in the affirmative. If, therefore, upon desertion by the husband, the wife is clothed with power to sell the exempt property for her support, then, even if it may be said that the law does not work any transfer of title from him to her, but simply gives her the right to use it or to sell it, and to use the proceeds as a means of the support which it was his duty to furnish, it follows, of necessity, that the property is charged with or impressed with that liability in her hands, and she has the light to its possession for that purpose, not only against his creditors, but also against the recreant husband himself. If this be not so, the rights which the statute has provided for her, and which we have recognized and upheld, *1197are reduced to the merest shadow. Under such an interpretation of (lie statute, a heartless husband may run away from his wife and infant children, and not only deny them the care and support which it is his duty to give, but may also thereafter, and while persisting in his desertion, rob them of the benefit of the exempt property left in their hands, by selling it to a stranger, or by the nominal transfer of the title to a friend or relative. Nay, more, if he may do this, he may dispose of it by voluntary gift to a paramour or other confederate, who may enter the house, strip it to its last item of furniture, and- turn the helpless family adrift to starve, unless relieved as objects of .public or private charity; and the courts called upon, to sit in judgment on such a transaction must uphold it as lawful. It is impossible that the legislature intended any such result. It is no answer to say that, had the husband not deserted his family, he could have sold the exempt property without his wife’s consent; for, as we have already said, so long as he remains Avith the family, he is its head, and it will be presumed that he will give it his care and support. It is only when he abandons his home and family that the right of the wife to possess and control the exempt property and subject it to her support attaches, and when such right does attach, the right of the husband to deprive her of it ceases. The unlimited right of the absconding husband to rob his deserted Avife and child of their means of support, by selling, giving away, or wasting the exempt property left in the wife’s possession, and the right of the wife to hold the property and sell or use it for her support, cannot coexist. The right so given the wife necessarily excludes and negatives the right of the husband to defeat it.
The demurrer to the answer should have been overruled. The judgment appealed from is, therefore, — Reversed.